       Case: 4:20-cv-01064 Doc. #: 1 Filed: 08/13/20 Page: 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                           CIVIL ACTION NO: 4:20-CV-1064

MICHAEL BURFORD, and IAN CARROLL,                                           PLAINTIFFS,
on behalf of themselves and all others similarly situated,

v.

AIR EVAC EMS, INC. D/B/A AIR EVAC LIFETEAM                                 DEFENDANT.


                                     COMPLAINT


       Plaintiffs, Michael Burford (“Burford”), and Ian Carroll (“Carroll”) on behalf of

themselves and all others similarly situated, state the following Complaint against

Defendant Air Evac EMS, Inc. doing business as Air Evac Lifeteam (“AEL”):

                           JURISIDICTION AND VENUE

       1. This action arises under Illinois Compiled Statute § 105/4a; West Virginia Code

§ 21-5C-3; and other relevant similar state overtime laws, which provides certain

protections to employees to, inter alia, ensure proper payment of wages and

compensation.

       2. Plaintiff Burford is a resident of the State of Illinois, residing in Pittsburg,

Illinois.

       3. Plaintiff Carroll is a resident of the state of West Virginia, residing in Logan,

West Virginia.

       4. Defendant AEL is a Missouri corporation duly authorized to conduct business

within the State of Missouri with its principal office in Saint Charles County, Missouri.

Defendant AEL is duly authorized to conduct business in many other states, including

Illinois, and West Virginia.
      Case: 4:20-cv-01064 Doc. #: 1 Filed: 08/13/20 Page: 2 of 7 PageID #: 2




      5. During relevant times herein, the plaintiffs and others were employed by

Defendant within various states, including Illinois, and West Virginia.

      6. Pursuant to relevant state laws, Defendant AEL was subject to the respective

states’ wage and hour laws.

      7. The amount in controversy is well in excess of five million dollars

($5,000,000).

      8. Pursuant to the Class Action Fairness Act of 2005 (“CAFA”), venue is

appropriate in this forum. 28 U.S.C. § 1332(d)(2). This action is equitably tolled back to

the filing date of Buchta v. Air Evac EMS, Inc., United States District Court for the

Eastern District of Missouri, Civil Action No. 4:19-cv-00976, SRV.

                                BACKGROUND FACTS
                              RELEVANT TO ALL COUNTS

      9. This is a representative action brought by Burford and Carroll on behalf of

themselves and other similarly situated employees who are or were employed by AEL as

non-exempt employees including, but not limited to, flight paramedics, flight nurses,

pilots, and mechanics who performed work in either Illinois, and/or West Virginia.

      10. Burford, Carroll, and other similarly situated employees employed by AEL

were not properly compensated for overtime hours worked in violation of relevant laws

including Illinois Compiled Statute § 105/4a; and, West Virginia Code, § 21-5C-3.

      11. Burford was formerly employed by AEL as a non-exempt employee and has

performed work in Illinois.

      12. Carroll was employed by AEL as a non-exempt employee and has performed

work in West Virginia.
      Case: 4:20-cv-01064 Doc. #: 1 Filed: 08/13/20 Page: 3 of 7 PageID #: 3




       13. AEL employs non-exempt employees, to include flight paramedics, flight

nurses, pilots, and mechanics at each of their locations.

       14. Plaintiffs, and other non-exempt employees, are required to routinely work

more than forty (40) hours per week for AEL.

       15. Plaintiffs, and other non-exempt employees, were not compensated at one-

and one-half times their regular rate for all hours worked over forty (40) in a week.

       16. Instead, AEL initially utilized a policy which stated that employees would only

be provided overtime premium pay for any hours worked in excess of one hundred

twenty (120) per two (2) week pay period.

       17. In 2014, AEL modified the policy to state, in relevant part, “this position is

considered non-exempt, which means that you will be eligible for shift pay for worked

hours in excess of 7 [twelve-hour] shifts per given pay period.”

       18. Plaintiffs and others similarly situated were required to work in excess of

forty (40) hours per week, but were not provided overtime premium pay.

       19. Compensation for work performed by Burford, Carroll, and other employees

employed by AEL is subject to the provisions of laws including Illinois Compiled Statute

§ 105/4a; and West Virginia Code, § 21-5C-3.

       20. Compliance with state overtime laws did not impact AEL’s rates, routes, or

services.

       21. Despite AEL’s clear acknowledgement that its past practice violated state

overtime laws, the company failed to compensate or otherwise provide back-pay owed to

its current and former employees.
      Case: 4:20-cv-01064 Doc. #: 1 Filed: 08/13/20 Page: 4 of 7 PageID #: 4




                    REPRESENTATIVE ACTION ALLEGATIONS

      22. Plaintiffs bring this action as a representative action on behalf of themselves

and on behalf of all similarly situated employees currently and formerly employed by

AEL as follows:

          a. Employees who performed work in Illinois between April 19, 2014 through

             July 8, 2018; and,

          b. Employees who performed work in West Virginia between April 19, 2014

             through July 8, 2018.

      23. Plaintiffs and all members of the putative class were subjected to the same

unlawful pay practices, specifically the denial of overtime pay for work over forty (40)

hours per week.

      24. Plaintiffs believe that there are at least five hundred (500) members of the

putative class throughout Illinois and West Virginia.

      25. The putative class claims have a common legal interpretation and factual

basis which can be resolved in a single class action. Specifically, the common questions

are: (1) Was AEL required to pay overtime in accordance with the wage and hour laws of

Illinois and West Virginia, and (2) Did AEL properly pay overtime in accordance with

laws including Illinois Compiled Statute § 105/4a; and West Virginia Code, § 21-5C-3?

                                COUNT ONE:
                   VIOLATIONS OF STATE WAGE & HOUR LAWS

      26. Plaintiffs adopt by reference all preceding and subsequent averments as fully

restated herein.
        Case: 4:20-cv-01064 Doc. #: 1 Filed: 08/13/20 Page: 5 of 7 PageID #: 5




         27. Laws including 820 Illinois Compiled Statute § 105/4a; and West Virginia

Code, § 21-5C-3, substantially set forth state wage and hours laws intended to protect

employees and ensure that they are justly compensated.

         28. Pursuant to laws including 820 Illinois Compiled Statute § 105/4a and West

Virginia Code § 21-5C-3, AEL was required to provide compensation at one-and-one-

half times their regular rate for all hours worked over forty (40) in a week.

         29. AEL failed to provide proper overtime compensation to its employees,

ignoring the requirements of laws including Illinois Compiled Statute § 105/4a; and

West Virginia Code, § 21-5C-3.

         30. Plaintiffs and all other similarly situated individuals were not exempt from

the overtime requirements imposed by laws including Illinois Compiled Statute §

105/4a; and West Virginia Code, § 21-5C-3.1

         31. AEL’s actions of failing to pay Plaintiffs and the putative class members

properly for all hours worked over forty (40) in a week at one-and-one-half times the

individual’s rate of pay constitutes a clear violation of laws including Illinois Compiled

Statute § 105/4a; and West Virginia Code, § 21-5C-3.

         32. Such action constitutes a failure to compensate the plaintiffs for their

overtime hours which proximately caused them to suffer economic harm.

         33. Pursuant to 820 Illinois Compiled Statute § 105/12(a)2, the plaintiffs are

entitled to recover “[i]n a civil action treble the amount of any such underpayments 9of


1   See, e.g., Day v. Air Methods Corporation, No. CV 5: 17-183-DCR, 2017 WL 4781863,
    at *1 (E.D. Ky. Oct. 23, 2017), where the Eastern District of Kentucky held that an air
    medical ambulance service was required to follow the provisions of the Kentucky Wage
    and Hour Act, KRS Chapter 337.

2   As amended February 19, 2019.
       Case: 4:20-cv-01064 Doc. #: 1 Filed: 08/13/20 Page: 6 of 7 PageID #: 6




overtime) together with costs and such reasonable attorney's fees as may be allowed by

the Court, and damages of 5% of the amount of any such underpayments for each month

following the date of payment during which such underpayments remain unpaid” from

AEL.

       34. Pursuant to West Virginia Code, § 21-5C-8, the plaintiffs are entitled to

compensatory damages, liquidated damages, attorneys’ fees, costs, and pre-judgment

and post-judgment interest.

                                  COUNT TWO:
                               UNJUST ENRICHMENT

       35. Plaintiffs adopt by reference all preceding and subsequent averments as fully

restated herein.

       36. Plaintiffs and all other similarly situated individuals are entitled to correct

payment of wages.

       37. AEL has been unjustly enriched by utilizing Plaintiffs and the putative class

members’ services without providing the required compensation earned by and owed to

the them.

       38. As a direct and proximate result of AEL’s unjust enrichment, Plaintiffs and all

others similarly situated have been damaged, in large part by fraud, in an amount which

exceeds the jurisdictional minimum of this Court.

                                     CONCLUSION

       WHEREFORE, the plaintiffs respectfully request that this Court:

   A. Certify this action as a class action under Federal Rule of Civil Procedure 23;

   B. Enter judgment against AEL, granting Plaintiffs and the putative class members

       all available damages to the fullest extent of the law;
  Case: 4:20-cv-01064 Doc. #: 1 Filed: 08/13/20 Page: 7 of 7 PageID #: 7




C. Award costs herein expended including an award of reasonable attorneys’ fees;

D. Trial by jury; and,

E. Provide such other legal and equitable relief to which they may be entitled.

                                     Respectfully Submitted,

                                     COWAN LAW OFFICE, PLC
                                     _\s\ J. Robert Cowan____________
                                     J. Robert Cowan, Esq., #85325KY
                                     Joe Denger, Esq. #97648KY
                                     2401 Regency Road; Suite 300
                                     Lexington, Kentucky 40503
                                     Telephone: 859.523.8883
                                     Facsimile: 859.523.8885
                                     Email: kylaw@cowanlawky.com
                                     Email: jdenger@cowanlawky.com


                                     AND


                                     ARNOLD & MILLER, PLC

                                     _\s\ Charles W. Arnold__________
                                     Charles W. Arnold, Esq., #01775KY
                                     Christopher D. Miller, Esq., #85521KY
                                     401 West Main Street; Suite 303
                                     Lexington, Kentucky 40507
                                     Telephone: 859.381.9999
                                     Facsimile: 859.389.6666
                                     Email: carnold@arnoldmillerlaw.com
                                     Email: cmiller@arnoldmillerlaw.com

                                     COUNSEL FOR PLAINTIFFS
